DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 5 and 14.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes new art is cited to teach the new combination of limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraenert et al. (US 5838712) in view of Schleuning et al. (US 2008/0123705) and Nagano (GB 2499302 A).
With respect to claim 5, Kraenert teaches a system comprising: a laser diode array comprising: a plurality of laser diodes (fig.1 3.1-3.3, also individual elements in each member); and a channel proximate to each of the laser diodes (fig.1 #6), the channel being configured to receive and provide a passage for a flow of a fluid coolant (col.4 lines 40-45); the channel comprising a coolant inlet (fig.1 #6 left side, col.4 lines 50-57) into which the fluid coolant can flow, and a coolant outlet (fig.1 #6 right side, col.4 lines 57-61) out of which the fluid coolant can flow, the laser diodes being spaced apart along the channel between the inlet and the outlet (fig.1 diodes 3.1-3.3 arranged adjacent each other and are considered spaced apart as they are not stacked; additionally, each of 3.1-3.3 is an array such that individual diodes in 1 array can be said to spaced apart from individual diodes in the other arrays); wherein each of the laser diodes is configured to emit electromagnetic radiation having a similar centre wavelength as each of the other laser diodes (col.4 lines 43-50, 60-63, 65 – col.5 line 13): and each of 
Kraenert teaches the device outlined above, including the temperature to vary across the array (as does Schleuning) but does not teach a first temperature sensor configured to measure a first temperature of the fluid coolant at the coolant inlet; and a second temperature sensor configured to measure a second temperature of the fluid coolant at the coolant outlet;Page 2 of 9Appl. No. 16/649,773 Amdt. Dated 7/26/2021 Reply to Office Action of 5/03/2021wherein the coolant supply system is configured to control the first temperature of the fluid coolant as measured by the first temperature sensor at the coolant inlet to be substantially equal to a junction temperature of a first one of the laser diodes that is closest to the coolant inlet; and the coolant supply system is configured to control a flow rate of the fluid coolant to the laser diode array such that the second temperature of the fluid coolant as measured by the second temperature sensor at the coolant outlet is substantially equal to a junction temperature of a second one of the laser diodes that is closest to the coolant outlet. Nagano teaches a cooling system (fig.2) which is taught to be used with laser diode pumping arrays (fig.2 #55-XX inside of #55-1 through #55-3) including the temperature to vary across the arrays ([0063]), a 
With respect to claim 3, Kraenert further appears to teach the laser diodes are uniformly spaced apart (fig.1 3.1-3.3). Kraenert does not specify uniform spacing. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize uniform spacing for the diodes of the arrays of Kraenert as a means of optimization to simplify the manufacturing process and to more evenly effect thermal control to the diodes (see MPEP 2144.05 II).
With respect to claim 6, Kraenert, as modified, teaches the device outlined above, but does not specify temperature deltas for each respective laser diode are substantially equal to each other, a temperature delta for a laser diode being a difference between a casing temperature of that laser diode and a temperature of the fluid coolant at that laser diode. The duplication of parts of an existing system Note that using duplicated parts would necessarily include materials which would then enable a constant temperature delta for each of the identical modules.
With respect to claim 14, Kraenert teaches a method for cooling a laser diode array, the method comprising: providing a laser diode array comprising a plurality of laser diodes (fig.1 #3.1-3.3) and a channel proximate to each of the laser diodes (fig.1 #6), the channel being configured to receive and provide a passage for a flow of a fluid coolant (col.4 lines 40-45), the channel comprising a coolant inlet (fig.1 #6 left side, col.4 lines 50-57) into which the fluid coolant can flow, and a coolant outlet (fig.1 #6 right side, col.4 lines 57-61) out of which the fluid coolant can flow, each of the laser diodes being configured to emit electromagnetic radiation having a similar centre wavelength as each of the other laser diodes (col.4 lines 43-50, 60-63, 65 – col.5 line 13), each of the laser diodes being configured to emit the light near the centre wavelength at a different respective junction temperature to each of the other laser diodes (col.4 lines 43-50, 60-63, 65 – col.5 line 13), causing, by a coolant supply system coupled to the laser diode array, a fluid coolant to flow through the channel of the laser diode array (fig.1 function of #6, col.4 lines 40-45). Kraenert teaches the desirability of the diodes being of the same/similar wavelength (col.4 lines 61-64) but does not specify the temperature offset allows for the wavelengths to be the same. Schleuning teaches a similar laser diode array for pumping wherein the desirability of the diodes producing the same wavelength is taught ([0004, 5]) and a similar uneven cooling means is used to affect the solution (fig.4, 7 movable screws). Therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the diode construction and cooling such that the diodes produce the same wavelength as desired by Kraenert and Schleuning in order to produce more efficient solid-state pumping.

With respect to claim 16, Kraenert further appears to teach the laser diodes are uniformly spaced apart (fig.1 3.1-3.3). Kraenert does not specify uniform spacing. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize uniform spacing for the diodes of the arrays of Kraenert as a means of optimization to simplify the manufacturing process and to more evenly effect thermal control to the diodes (see MPEP 2144.05 II).
With respect to claim 17, Kraenert, as modified, teaches the device outlined above, but does not specify temperature deltas for each respective laser diode are substantially equal to each other, a temperature delta for a laser diode being a difference between a casing temperature of that laser diode and a temperature of the fluid coolant at that laser diode. The duplication of parts of an existing system is well-known in the art (see MPEP 2144.04 VI B), therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to duplicate one standard array + cooling section (fig.1 3.1+4.1) and utilize duplicates of that standard system to ease manufacturing and allow for a uniform system architecture. Note that using duplicated parts would necessarily include materials which would then enable a constant temperature delta for each of the identical modules.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6038242, 2020/0227895, 2008/0205459, 2012/0093184, 2013/0148679, 2016/0377822, 2016/0254639, 2008/0192206, 10951004, 2011/0150026, 4901330 and 8364320 teach similar laser diode cooling systems and/or controls.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828